DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/12/2021 is acknowledged. The traversal arguments are found persuasive and the election requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “the first compressor and the second compressor operated in series when the pressure limit value has been reached or undershot” in lines 4-6. This limitation is indefinite because it is unclear when the compressors operate in series. The phrase “when the pressure limit value has been reached or undershot” is confusing because it seems like the compressors would run in series all the time on that basis. Therefore, claim 5 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones 7,107,973
Jones discloses, regarding claim 1, a system configured to evacuate a process space (space within 44a, best shown in Fig. 4-8), comprising: a first inflow line 104; a first compressor 28 configured to be coupled to the process space (44a) via the first inflow line 104; a first outflow line 114 configured to discharge medium extracted from the process space (44a) by the first compressor into a surroundings; a second inflow line 110; a second compressor 30 configured to be coupled to the process space (44a) via the second inflow line 110; a second outflow line 120 configured to discharge the medium extracted from the process space (44a) by the second compressor 30 into the surroundings; a connecting line  118 connected between the first outflow line 114 and Re claim 3, wherein the first inflow line valve 124 and the second inflow line valve 140 are configured to be activated based at least in part on at least one operating condition of the first compressor 28 and of the second compressor 30 (see col. 14, lines 50-57).
Jones discloses, regarding claim 5, a method for evacuating a process space (space within 44a, best shown in Fig. 4-8), comprising: initially evacuating the process space (44a) to a pressure limit value (via control mechanism 130) using a first compressor 28 and a second compressor 30 operated in parallel; and evacuating the process space (44a) using the first compressor 28 and the second compressor 30 operated in series when the pressure limit value has been reached or undershot (see col. 15, lines 10-25; col. 17, lines 7-43; and col. 21, line 58 - col. 22, line 6); Re claim 6, using a system having a first inflow line 104, the first compressor 28 configured to be coupled to the process space (44a) via the first inflow line 104; a first outflow line 114 Re claim 8, wherein when the first compressor 28 and the second compressor 30 are operated in series, a second external air line valve 202 (see Fig. 21) is opened to mix the medium already conducted via the first compressor 28 with external air upstream of the second compressor 30 (clearly shown in Fig. 21).
In a different embodiment (see Fig. 22), Jones discloses, regarding claim 5, a method for evacuating a process space (space within tubing 302 in Fig. 22), comprising: initially evacuating the process space (302) to a pressure limit value (pressure measured by 310) using a first compressor 28 and a second compressor 30 operated in .

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandkoetter 9,945,597.
Sandkoetter (see Fig. 7) discloses, regarding claim 5, a method for evacuating a process space 91, comprising: initially evacuating the process space 91 to a pressure limit value (pressure measured by 81) using a first compressor 11 and a second compressor 21 operated in parallel (NK operating mode); and evacuating the process space using the first compressor 11 and the second compressor 21 operated in series (TK operating mode) when the pressure limit value has been reached or undershot (see col. 9, lines 3-48).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746